Citation Nr: 0521160	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  02-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability manifested by pain in the neck, left shoulder, and 
upper back.

2.  Entitlement to a disability rating in excess of 
10 percent for patellofemoral syndrome of the right knee.

3.  Entitlement to a disability rating in excess of 
10 percent for patellofemoral syndrome of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to May 1995.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO determined that new and material evidence had 
not been received to reopen a claim for service connection 
for a back and left shoulder condition.  In a December 2002 
rating decision the RO denied entitlement to increased 
ratings for the bilateral knee disabilities.  The veteran 
perfected appeals of the December 2000 and December 2002 
decisions.

The Board notes that the veteran has, on multiple occasions 
since October 1995, claimed entitlement to service connection 
for a disability manifested by pain in the upper back, neck, 
and posterior left shoulder.  Although this disability has 
been adjudicated at various times as pertaining to the back, 
rather than the neck; the left shoulder; and the cervical 
spine, it is clear from the veteran's statements and 
pleadings that it has been her intent to establish service 
connection for a disability manifested by pain in the upper 
back, neck, and posterior left shoulder, regardless of the 
diagnosis or how it is characterized in the rating decisions 
or statements of the case.  The Board has, therefore, 
described the disability for which she is seeking service 
connection as shown on the title page.

The issue of entitlement to increased ratings for the 
bilateral knee disability is addressed in the remand portion 
of the decision below and is remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The AMC 
will notify the veteran if further action is required on her 
part.


FINDINGS OF FACT

1.  In a February 2000 rating decision the RO denied 
entitlement to service connection for a disorder manifested 
by pain in the neck, left shoulder, and upper back.  The 
veteran was notified of that decision and did not appeal.

2.  The evidence received subsequent to the February 2000 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the current 
disability is related to an injury that the veteran incurred 
in service, and it must be considered in order to fairly 
decide the merits of her claim.


CONCLUSION OF LAW

The February 2000 rating decision in which the RO denied 
entitlement to service connection for a disability manifested 
by pain in the neck, left shoulder, and upper back is final, 
new and material evidence has been received, and the claim is 
reopened.  38 U.S.C.A. § 7105 (West 1991); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1103 (1999); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current problems that she has 
in the upper back were caused by a motor vehicle accident 
that occurred in January 1995.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  VA has issued a 
regulation to implement the provisions of the VCAA, which is 
codified at 38 C.F.R. §3.159 (2004).  The VCAA left intact, 
however, the requirement that a veteran must first present 
new and material evidence in order to reopen a previously and 
finally denied claim before the duty to assist provisions of 
the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist her 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2004); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

The RO informed the veteran of the evidence needed to 
substantiate her claim in April, June, and October 2003 
notices by informing her of the provisions of the VCAA, the 
specific evidence required to establish service connection, 
and the definition of new and material evidence.  The RO also 
informed her of the information and evidence that she was 
required to submit, including any evidence in her possession, 
and the evidence that the RO would obtain on her behalf.  The 
RO informed her that although VA would make reasonable 
efforts to obtain the evidence she identified, it was 
ultimately her responsibility to provide the evidence in 
support of her claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the RO.  
The Court also held, however, that providing the VCAA notice 
to the claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.  
In this case, the RO decision was made in December 2000, but 
the veteran was not provided a section 5103(a) notice until 
April 2003.  For the reasons shown below, however, the Board 
finds that the delay in issuance of the VCAA notice was not 
prejudicial to her.

In addition to the notices described above, the veteran and 
her representative have been provided a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  In those documents the RO informed 
her of the law and governing regulations, the reasons for the 
determinations made regarding her claim, and the requirement 
to submit medical evidence that established entitlement to 
service connection.  The RO also informed her of the 
cumulative evidence previously provided to VA or obtained by 
VA on her behalf, and any evidence she identified that the RO 
was unable to obtain.  The Board finds that in all of these 
documents the RO informed the veteran of the evidence she was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate her claim.  Quartuccio, 16 Vet. 
App. at 187.

Although the April, June, and October 2003 notices were sent 
following the December 2000 decision, the veteran has had 
more than two years following the initial notice to submit 
additional evidence or identify evidence for the RO to 
obtain.  Following the April 2003 notice the RO obtained 
additional evidence, and based on that additional evidence 
the RO re-adjudicated the claim in an August 2003 
supplemental statement of the case.  In re-adjudicating the 
claim the RO considered all the evidence of record and 
applied the appropriate legal standard.  In resolving her 
appeal the Board will also consider all the evidence now of 
record, and apply the same standard.  

The Court has held that an error in the adjudicative process 
is not prejudicial unless it "affects a substantial right so 
as to injure an interest that the statutory or regulatory 
provision involved was designed to protect such that the 
error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103, 
120 (2005), motion for review en banc denied (May 27, 2005).  
The Board finds that in this case the delay in issuing the 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that her claim was re-adjudicated after the 
notice was provided.

As will be shown below, the Board finds that new and material 
evidence has been received and reopened the claim for service 
connection.  The Board also finds, however, that additional 
development is required prior to considering the substantive 
merits of the veteran's claim.  The claim for service 
connection for a disability manifested by pain in the neck, 
left shoulder, and upper back will, therefore, be remanded 
for completion of that development.
Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, her claim 
will be adjudicated by applying the law previously in effect.
Analysis

The veteran's service medical records show that in February 
1993 she complained of pain in the mid and upper back that 
was assessed as musculoskeletal back pain.  She was given a 
limited profile for one week, but no further treatment.  She 
was involved in a motor vehicle accident in January 1995 in 
which her body was moved laterally to the right side with the 
impact.  She complained of pain in the upper back following 
the injury, and examination revealed tenderness over the left 
scapula and full range of motion of the left shoulder.  An X-
ray study of the left shoulder was negative.  Her symptoms 
were diagnosed as a musculoskeletal strain involving the left 
scapula area, for which she was given medication and a 
limited profile for 10 days.  

Following the initial injury her symptoms improved, until she 
lifted a 15 pound box and the symptoms recurred.  Examination 
in February 1995 showed tenderness to palpation in the area 
of the left scapula, but no other abnormalities, and she was 
given additional medication and a course of physical therapy.  
Her limited profile was also extended.  When evaluated in the 
Physical Therapy Clinic her symptoms were assessed as chronic 
supraspinatus strain.  She received physical therapy twice, 
but failed to appear for the third appointment.

The veteran initially claimed entitlement to service 
connection for upper back pain in October 1995.  During a 
December 1995 VA examination she reported having incurred a 
contusion to the left shoulder as the result of a motor 
vehicle accident, but stated that she had recovered from that 
injury and had no complaints regarding the shoulder.  
Examination of the left shoulder, including an X-ray study, 
revealed no abnormalities.  The examination resulted in an 
assessment of history of minor contusion to the left shoulder 
with full recovery and no abnormality on examination.

In a March 1996 rating decision the RO denied entitlement to 
service connection for a contusion of the left shoulder and 
back pain on the basis that the evidence did not show that 
the in-service injury resulted in a chronic disability.  The 
veteran was notified of the March 1996 decision and did not 
appeal, and that decision is final.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1995).

There is no further evidence regarding any complaints or 
clinical findings pertaining to the upper back or left 
shoulder until July 1997.  VA treatment records show that on 
July 15, 1997, the veteran reported having pain in the left 
shoulder and arm after being in another motor vehicle 
accident on the previous day.  Examination of the left 
shoulder was normal, and her complaints were assessed as 
"myalgia."

The veteran presented the report of a magnetic resonance 
image (MRI) of the cervical spine in February 1999 that 
revealed minimal degenerative disc disease at C5-C6 with 
minimal spondylosis, which she asserted was new and material 
evidence pertaining to her claim for service connection for a 
back disorder.  In a February 2000 rating decision the RO 
denied service connection for degenerative disc disease with 
spondylosis of the cervical spine because there was no 
evidence of such disability in service.  The veteran was 
notified of the February 2000 decision at the time it was 
issued.  In a June 2000 statement she requested reopening of 
her previously denied claim pertaining to the back and left 
shoulder.  That statement does not, however, constitute a 
notice of disagreement with the February 2000 decision 
because she did not express disagreement with any decision or 
request appellate review.  See Gallegos v. Gober, 289 F.3d 
1309, 1314 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (1999).  For 
that reason the February 2000 decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).  

The evidence received following the February 2000 decision 
includes a July 2004 VA treatment record indicating that the 
veteran was seeking a medical opinion regarding a 
relationship between her current upper back disability and 
the left shoulder injury that occurred as a result of the 
motor vehicle accident in January 1995.  She presented some 
of her medical records for review by the physician.  The 
physician provided the opinion that the current cervicalgia 
and left shoulder pain is related to the January 1995 injury.

For the purpose of determining whether new and material 
evidence has been received, the July 2004 medical opinion is 
presumed to be credible.  Kutscherousky, 12 Vet. App. at 369.  
The medical opinion is new, in that none of the evidence of 
record in February 2000 reflected a nexus between the 
veteran's upper back disability and the in-service injury.  
The evidence is also material because it bears directly and 
substantially on the specific matter under consideration, 
that being whether the current disability is related to 
service, and it must be considered in order to fairly decide 
the merits of the claim.  The Board finds, therefore, that 
evidence that is both new and material has been received, and 
the claim of entitlement to service connection for a 
disability manifested by pain in the neck, left shoulder, and 
upper back is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a disability manifested 
by pain in the neck, left shoulder, and upper back is 
reopened.




REMAND

Although the physician in July 2004 apparently reviewed some 
of the veteran's medical records, there is no indication that 
she reviewed all of the relevant medical records following 
separation from service in rendering her opinion.  In this 
regard the Board notes that during the December 1995 
examination the veteran denied having any problems with the 
left shoulder and upper back, examination revealed no 
abnormalities, and the examiner determined that she had fully 
recovered from the January 1995 injury.  There is no 
contemporaneous evidence of any complaints or clinical 
findings pertaining to the upper back or left shoulder until 
July 1997, when the veteran again complained of pain in the 
left shoulder following an additional motor vehicle accident.  
The Board finds, therefore, that a medical opinion that is 
based on review of all the relevant evidence is required.

The veteran has also claimed entitlement to higher ratings 
for her bilateral knee disability.  She has not, however, 
undergone a comprehensive examination of the knees since 
November 2002.  VA treatment records reflect ongoing 
complaints and treatment of the knees, but do not document 
all of the functional limitations resulting from the 
bilateral knee disability.  The Board finds, therefore, that 
a more current examination is warranted.

Accordingly, the appeal is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a knee or 
upper back disorder since August 2003.  
After securing any necessary release, the 
RO should obtain copies of such records 
that are not in file.  

2.  The RO should provide the veteran a 
VA medical examination to determine the 
nature and severity of the bilateral knee 
disability.  The claims file and a copy 
of this remand must be made available to 
and be reviewed by the examiner.  The 
examination should include any tests or 
studies, including an X-ray or MRI, 
deemed necessary for an accurate 
assessment.  

The examiner should conduct an 
examination of both knees and provide a 
diagnosis of any pathology found.  In 
examining the knees the examiner should 
document any limitation of motion, 
including any specific limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should describe any subluxation 
or instability, crepitation, or locking, 
and also describe any functional loss 
pertaining to the knees.  The examiner 
should also provide an opinion on whether 
the veteran's complaints of pain and any 
demonstrated limitation of motion are 
supported by the objective evidence of 
knee pathology.

3.  The RO should forward the veteran's 
claims file to a VA physician and obtain 
a medical opinion on whether the 
currently diagnosed pathology in the 
neck/upper back/left shoulder is 
etiologically related to the left 
shoulder injury that the veteran incurred 
in January 1995.  The opinion should be 
based on review of the medical evidence 
of record and sound medical principles 
and not on the veteran's reported 
history.  The physician should provide 
the rationale for his/her opinion.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky, 12 Vet. App. at 369.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


